Citation Nr: 0328946	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date, prior to April 6, 1992, for 
a grant of service connection for an acquired psychiatric 
disorder, variously diagnosed, based on clear and 
unmistakable error (CUE) in a June 13, 1995 rating decision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961 and from May 1962 to November 1972.  He also 
had active duty for training from June to December 1956. 

This appeal arose before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO).  

The RO denied entitlement to an effective, prior to April 6, 
1992,  for a grant of service-connection for an acquired 
psychiatric disorder, variously diagnosed, based CUE in a 
June 13, 1995 rating decision.  

In April 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  In a December 1989 decision the Board denied entitlement 
to service connection for an acquired psychiatric disorder 
claimed as post-traumatic stress disorder 
(PTSD).

2.  On April 6, 1992, the veteran filed a reopened claim of 
entitlement to service connection for a psychiatric disorder.

3.  In a May 1995 decision the Board determined that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, and granted service-connection for a psychiatric 
disorder on a de novo basis.  

4.  On June 13, 1995, the RO implemented the Board's decision 
and issued an unappealed rating decision granting service 
connection for a psychiatric disorder, effective April 6, 
1992, date of receipt of the reopened claim.  

5.  Prior to April 6, 1992, the record lacks any document 
representing an informal or formal reopened claim of 
entitlement to service connection for a psychiatric disorder.

6.  The correct facts as they were known at the time of the 
unappealed June 13, 1995 RO rating decision were before the 
adjudicators.

7.  The statutory and regulatory provisions extant at the 
time of the June 13, 1995 RO rating decision were correctly 
applied and it has not been shown otherwise.

8.  The unappealed June 13, 1995 RO rating decision did not 
contain any kind of error of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for an effective date, prior to April 6, 1992, 
for the grant of service connection for an acquired 
psychiatric disorder, variously diagnosed, based on CUE in a 
June 13, 1995, RO rating decision have not been met.  38 
U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 38 
C.F.R. §§ 3.104, 3.105(a), 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a December 1989 decision the Board denied entitlement to 
service connection for an acquired psychiatric disorder 
claimed as PTSD that was upheld by the Board in May 1995.

On April 6, 1992, the veteran filed a reopened claim of 
entitlement to service connection for a psychiatric disorder.

Evidence received in support of the veteran's reopened claim 
consisted of private and VA medical evidence, and testimony 
from the veteran and his brother at a RO hearing.  

In May 1995 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service-connection for an acquired psychiatric disorder, 
and granted entitlement to for a psychiatric disorder on a de 
novo basis.  

On June 13, 1995, the RO implemented the Board's decision and 
issued an unappealed rating decision establishing service 
connection for a psychiatric disorder effective April 6, 
1992, date of receipt of the reopened claim.  

In April 2003 the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board sitting at the 
RO.  The hearing transcript is on file.  

The veteran claimed that the RO in June 1995 committed CUE in 
not assigning an earlier effective date retroactive to 1982, 
because the evidence at that time supported a grant of 
service connection for a psychiatric disorder.  




Criteria

The June 13, 1995 rating decision in which the RO assigned 
the effective date of April 6, 1992, for the grant of 
service-connection for an acquired psychiatric disorder, 
variously diagnosed is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2003).  The regulations in 
effect at the time of the June 1995 rating decision 
concerning the establishment of service connection did not 
vary much from those in effect today. 

A claim may be reopened upon submission of new and material 
evidence and a previous claim may be amended upon a showing 
of clear and unmistakable error in the prior RO rating 
decision.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.105(a) (2003).

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2003).  

The effective date of compensation based on new and material 
evidence received after a final disallowance, is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2003).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA. 
38 C.F.R. § 3.1(r) (2003).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2003).

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2003).

Error in the prior RO rating adjudication of a claim exists 
when, for example, the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992).

CUE is the type of error which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
it is error which is undebatable, so that it can be said that 
reasonable minds can only conclude that the original decision 
was fatally flawed at the time it was made.  Russell, 3 Vet. 
App. at 313-314.

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314.

In Thompson v. Brown, 1 Vet. App. 251 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
a difference of opinion as to the facts or a disagreement 
with the original rating and its interpretation of the facts 
is not to be of the type of administrative reversible error 
under 38 C.F.R. § 3.105(a).

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find the VA committed administrative 
error during the adjudication process. Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robbie v. Derwinski, 
1 Vet. App. 612, 614-615 (1991).

In order to assert a valid claim of CUE, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc).

The CAVC proposed a three-pronged test to determine whether 
CUE is present in a prior determination:

(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,

(2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and

(3) a determination that there was CUE based upon the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 342, 
242, 245 (1994) quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) ( en banc).

Also, if a claimant wishes to raise CUE, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).


Analysis

Preliminary Matter: Duty to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West  , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified at 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the United States Court of appeals for the Federal 
Circuit (CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski  , 1 Vet. App. 308 (1991), and Holliday v. 
Principi, 14 Vet. App. 280 (2001) were overruled to the 
extent they conflict with Supreme Court and CAFC precedent.  

Importantly, the provisions of the VCAA are not applicable to 
CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  Therefore, the holding in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) has no application in this case.


Earlier effective date

A comprehensive review of the record shows that in a December 
1989 decision the Board denied entitlement to service 
connection for an acquired psychiatric disorder claimed as 
PTSD.  

The December 1989 decision in which the Board denied service 
connection for a psychiatric disorder represents a final 
decision which subsumed antecedent RO decisions that are not 
independently subject to review based on alleged CUE.  See 
U.S.C.A. § 7104; 38 C.F.R. § 20.1104; Dittrich v. West, 163 
F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377 
(Fed. Cir. 1998).

Importantly, no motion alleging CUE in the December 1989 
Board decision has been filed.  See 38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400-20.1411.  A motion of CUE in the December 
1989 Board decision is not currently before the Board.

Rather, the allegation of CUE is limited to the effective 
date assigned by the RO for the grant of service-connection 
for a psychiatric disorder in its unappealed June 13, 1995 
rating decision.  The Board notes that the evidence for 
appellate review is limited to the evidence on file at the 
time of the June 13, 1995 RO rating decision.  

The record shows that following the December 1989 Board 
decision denying service connection for a psychiatric 
disorder, the RO received the veteran's reopened claim of 
service connection for a psychiatric disorder on April 6, 
1992.  In May 1995 the Board reopened and granted service 
connection for a psychiatric disorder.

Following the grant of service connection for a psychiatric 
disorder by the Board in May 1995, based on receipt of new 
and material evidence, the RO on June 13, 1995, issued an 
unappealed rating decision implementing the Board's decision.  
The RO reflected as service-connected a psychiatric disorder 
effective April 6, 1992, date of receipt of the reopened 
claim.  

Focusing on the available evidence on file at the time of the 
June 13, 1995 RO rating decision and the prevailing legal 
authority at the time, it is readily apparent that the RO's 
action was within the bounds of sound judgmental discretion, 
regardless of whether or not some adjudicators might have 
reached a different result.  All clinical data were before 
the RO when it considered the case.

A longitudinal review of the record shows that the correct 
facts as they were known at the time of the unappealed June 
13, 1995 rating decision were before the adjudicators.  

The RO rating decision did not contain any kind of error of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.

Considering the facts of this case, in view of the laws and 
regulations extant at the time of the June 13, 1995 RO rating 
decision, the Board fails to find CUE in assigning April 6, 
1992, as the effective date of the grant of service 
connection for a psychiatric disorder, the date of the 
reopened claim following a final Board disallowance.  


Specifically, On April 6, 1992, the veteran attempted to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder.  The new and material medical evidence 
consisted of private and VA medical evidence submitted in 
support of his claim.

The effective date of compensation based on new and material 
evidence received after a final disallowance, is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon the evidence of record, the Board finds there is 
no basis in law or fact whereby the veteran may be granted an 
effective date earlier than April 6, 1992.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

Also, the Board notes that in response to any allegation of a 
lack of duty to assist the veteran in June 1995 as a basis of 
CUE, the Federal Circuit issued a decision in Cook v. 
Principi, 318 F .3d 1334 (Fed. Cir. 2002) (en banc) which 
overruled the holding in Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), that the finality of a VA decision is vitiated if 
VA commits a grave procedural error when adjudicating a 
claim.  Moreover, the holding that a breach of the duty to 
assist cannot serve as a basis for a finding of CUE was 
affirmed.

Also, the doctrine of reasonable doubt is not for application 
in CUE claims.  


ORDER

Entitlement to an effective date, prior to April 6, 1992, for 
a grant of service connection for an acquired psychiatric 
disorder, variously diagnosed, based on CUE in a June 13, 
1995, VARO rating decision is denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



